Gaynor, J.:
It has been settled ever since the case of Savile v. Jardine (2 H. Black. 531) that to say of one he is a swindler is no slander. The word is classed as one of abuse, merely, like “ rogue ” and “ cheat ”, instead of charging a crime, which.is necessary to make oral words a slander when spoken of one in his general character (Chase v. Whitlock, 3 Hill, 139; Odgers, p. 62; Townshend, sec. 173, and cases there collected). Cases like Forest v. Hanson (1 Cranch C. C. 63) are not to the contrary, for there the complaint was that the word was spoken of the plaintiff in his official position as director of a bank; and any words spoken of one in his office or calling of such a character that the law will presume that they injure him therein are a slander ;per se, whether they impute a crime or not.
The motion for a new trial is denied.